Citation Nr: 1513288	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and pastor

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1975.  He died in March 2007, and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, which denied the claims of entitlement to service connection for the cause of the service member's death and entitlement to DIC benefits.  

The appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the claims folder.

In March 2011, the Board issued a Decision on the merits of the appellant's claim.  The Board found that the evidence did not support her claim for either DIC benefits or for service connection.  The Board further referred the issue of entitlement to an earlier effective date for the granting of a higher disability rating for the service member's psychiatric disorder to the RO for development.  

The appellant was notified of the March 2011 Decision and she subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The appellant and the Secretary then submitted a Joint Motion for Partial Remand to the Court.  In that document, the parties asked that the Court not set aside the Board's action with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  However, the parties asked that the other issue, that involving the DIC claim, be vacated and returned to the Board for additional action.  Upon reviewing the Joint Motion, the Court adopted the Joint Motion for Partial Remand and then issued an Order in October 2011 that effectuated the Joint Motion.  

In March 2012, the Board remanded the Veteran's claim for development consistent with the Joint Motion.  Namely, the Joint Motion called for adjudication of the clear and unmistakable error (CUE) claims as to the April 1991 and June 1998 rating decisions, and the request of an effective date earlier than April 7, 1997, for the grant of a 100 percent rating for the Veteran's psychiatric disorder.  In a December 2012 rating decision, the RO denied the CUE and earlier effective date claims.  The appellant did not appeal this decision, and the case has since been returned to the Board for adjudication.  As such, the only issue perfected on appeal is the DIC claim pursuant to 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The Veteran died in March 2007, and his certificate of death lists his immediate cause of death as head injury with subdural hematoma.  No underlying cause of death is listed.   

2.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died decades after his discharge, and he was not a prisoner of war (POW).

CONCLUSION OF LAW

The criteria for DIC pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the appellant is expected to provide; and (4) request that the appellant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the appellant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2007 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The October 2007 notice did not address disability evaluation and effective date considerations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the appellant was not prejudiced by this omission.  The appellant was provided Dingess-compliant notice in June 2011.  The most recent readjudication of the claim was in a December 2012 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking DIC benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  In this case, the Board acknowledges that the notification provided to the appellant did not include a list of the Veteran's service-connected disabilities.  However, as noted above, the appellant has indicated she was aware of this information through her statements and hearing testimony.  All other requirements of Hupp appear to be satisfied by the October 2007 letter.

Here, the Board notes that potential due process problems that have been raised in this case are, at most, harmless error.  Again, the Court has enacted the October 2011 action that was requested in the Joint Motion for Partial Remand.  In adopting the Joint Motion, the Court found that the Board violated the precepts of the case Bryant v. Shinseki, 23 Vet. App. 488 (2010).  More specifically, the Court indicated that when the Board obtained testimony from the appellant and she raised the possibility that error had been committed in the effective date that had been assigned in an RO rating action, the Veterans Law Judge had a "duty" to then advise the appellant of 38 C.F.R. § 3.22(b)(1) through (3) and to also inform the appellant how she could prevail with respect to a claim involving clear and unmistakable error.  The Court further stated that the Board should have elicited additional information from the appellant with respect to her statements involving clear and unmistakable error.  Because this was not accomplished, the Court found that error had been committed and as such, vacated the Board's action with respect to the appellant's DIC claim.  

Thus, in keeping with the purported intent of the Court, the Board remanded the claim to the RO/AMC in March 2012 so that additional development action could occur with respect to the following issues:  Whether an April 24, 1991, rating decision of the agency of jurisdiction (AOJ), that assigned a 70 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective August 1, 1990, should be revised or reversed on the grounds of clear and unmistakable error, and whether a June 19, 1998, rating decision of the agency of jurisdiction (AOJ), that assigned a 100 percent disability rating for depressive psychosis with obsessive compulsive psychoneurosis with depressive features, effective April 7, 1997, should be revised or reversed on the grounds of clear and unmistakable error.  These issues, as well as the issue of entitlement to an effective date earlier than April 7, 1997, for the grant of a 100 percent disability rating for the psychiatric disorders, were denied by the RO in a December 2012 rating decision.  The appellant did not submit a notice of disagreement or otherwise perfect an appeal with respect to these issues.  

The Board has also considered whether the undersigned complied with Bryant vis-à-vis the DIC issue.  Again, in Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) with respect to the DIC claim, nor has she identified any prejudice in the conduct of the Board hearing other than noted in the Joint Motion.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the DIC claim.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to the appellant by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant has been continuously represented by an experienced national service organization (and attorney upon appeal to the Court) and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of DIC benefits pursuant to 38 U.S.C.A. § 1318.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim. 

Given the notice to the appellant to submit any additional evidence in support of her claim, the December 2012 adjudication of the CUE and earlier effective date claims; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background and Analysis

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected , if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions in recent years that have resulted in some confusion in the processing of claims for DIC benefits under 38 U.S.C.A. § 1318.  However, clarification has been provided by two decisions from the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) (2), the Court found that a surviving spouse can attempt to demonstrate that the veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening -"hypothetical entitlement" claims.  Id. at 1379- 80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 72,211 (Dec. 2, 2005), which effectively barred entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the basis of hypothetical entitlement.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  In this regard, 38 C.F.R. § 20.1106 was amended, and section 1318 claims will be decided with regard to prior disposition of those issues during the veteran's lifetime.  The implementing rule stated that "VA will apply this rule to claims pending before VA on the effective date of this rule [December 2, 2005], as well as to claims filed after that date."  See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.

In this case, the Board notes that the Veteran was evaluated as 100 percent (i.e. totally) disabled at the time of his death due to his service-connected acquired psychiatric disorder.  However, the effective date for the Veteran's 100 percent rating was from April 1997, and he died in March 2007.  As such, he was less than one month from being totally disabled for a period of 10 years at the time of his death.  In short, he was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death.  The Board is sympathetic to the appellant in this case, but the law does not permit us to find that it was close enough to the 10 year requirement; the law mandates the Veteran had to actually reach the 10 year mark, and the Board cannot change or ignore that requirement.

As noted above, the appellant maintains the Veteran's service-connected disabilities were sufficiently disabling that he should have been evaluated as 100 percent disabled for 10 years or more prior to his death.  However, as discussed above, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.  The appropriate rating and effective date thereof for the Veteran's service-connected disabilities was the subject of multiple rating decisions during his lifetime.  Although it was contended that the Veteran should have had an earlier effective date for his 100 percent rating, the Board notes that the appellant did not appeal the December 2012 rating decision finding no CUE in any prior rating decision which adjudicated the Veteran's service-connected disabilities during his lifetime.  Additionally, the December 2012 rating decision denied an effective date earlier than April 7, 1997, for the grant of a 100 percent rating for his service-connected psychiatric disorders.  Again, she did not appeal any aspect of the December 2012 rating decision.  

In making this determination, the Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  In various decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  To assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he or she must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Although the appellant raised the issue of CUE at her Board hearing in December 2010, the CUE and earlier effective date issues were denied in the December 2012 rating decision, and the appellant never appealed them.  As such, consideration of CUE to any prior rating decision or an earlier effective date for the grant of a 100 percent rating is not warranted in this case.  In other words, the CUE claim (April 1991 and June 1998 rating decisions) and the earlier effective date claims are not the subject of this appeal.  

The Board also notes that none of the other "entitled to receive" exceptions contemplated by 38 C.F.R. § 3.22 appear applicable to the instant case.

The Board further observes that the Veteran died decades after his discharge from active service, and nothing in the record reflects he was a POW during such service.
 
Although the Board is sympathetic to the appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service.  As the preponderance of the evidence is against the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER


Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


